Exhibit 10.8

THIRD AMENDMENT TO LOAN AGREEMENT

﻿

This THIRD AMENDMENT TO LOAN AGREEMENT (this "Amendment"),  is effective as of
May 13, 2020 and is entered into by and between CDOR KCI LOFT, LLC, a Delaware
limited liability company ("CDOR KCI") and TRS KCI LOFT, LLC, a Delaware limited
liability company ("TRS KCI", and together with CDOR KCI, individually a
"Borrower" and collectively, the "Borrowers") and GREAT WESTERN BANK ("Bank").

﻿

PRELIMINARY STATEMENTS.  Borrowers and Bank entered into a Loan Agreement dated
as of December 14, 2016, as amended by a First Amendment to Loan Agreement dated
as of March 8, 2019 and by a Second Amendment to Loan Agreement dated as of
March 30, 2020  (and as amended by any and other modifications or amendments
thereto is hereinafter referred to as the "Loan Agreement"; the terms defined in
the Loan Agreement are used herein as therein defined).  Borrowers and Bank have
agreed to amend certain provisions of the Loan Agreement.

﻿

NOW, THEREFORE, Borrowers and Bank agree as follows:

﻿

SECTION 1.  Amendment to Section 5.01 of the Loan Agreement.  Section 5.01(k) of
the Loan Agreement is hereby amended and restated in its entirety as follows: 

﻿

(k)Debt Service Coverage Ratio.  Maintain (i) a Debt Service Coverage Ratio
(pre-distribution) of not less than (A) 1.00 to 1.00 as of the end of the fiscal
quarters ending September 30, 2020, December 31, 2020, March 31, 2021, and June
30, 2021, respectively and  (B)  1.35 to 1.00 as of the end of fiscal quarter
ending September 30, 2021 and each fiscal quarter thereafter and (ii) a Debt
Service Coverage Ratio (post-distribution) of not less than (A) 1.00 to 1.00 as
of the end of the fiscal quarters ending September 30, 2020, December 31, 2020,
March 31, 2021, and June 30, 2021, respectively and (B) 1.05 to 1.00 as of the
end of fiscal quarter ending September 30, 2021 and each fiscal quarter
thereafter.

﻿

Notwithstanding any provision contained in this Loan Agreement to the contrary,
for purposes of the Debt Service Coverage Ratio calculated as of September 30,
2020, the term "Adjusted Net Operating Income"  shall be defined as follows:

﻿

"Adjusted Net Operating Income"  means the net operating income of Borrowers as
of the end of the end of the fiscal quarter ending September 30, 2020, for the
preceding three (3) month period, annualized, minus (a) an amount equal to four
percent (4%) of gross room revenues from Hotel for furniture, fixtures and
equipment reserve and (b) an amount equal to four percent (4%) of gross room
revenues from the Hotel for management fees, both for the preceding twelve (12)
month period.

﻿

Notwithstanding any provision contained in this Loan Agreement to the contrary,
for purposes of the Debt Service Coverage Ratio calculated as of December 31,
2020, the term "Adjusted Net Operating Income"  shall be defined as follows:

﻿





 

GWB/aloft

Third Amendment to Loan Agreement

DOCS/2469334.2 

--------------------------------------------------------------------------------

 

 

 

 

 

"Adjusted Net Operating Income"  means the net operating income of Borrowers as
of the end of the fiscal quarter ending December 31, 2020, for the preceding six
(6) month period, annualized, minus (a) an amount equal to four percent (4%) of
gross room revenues from Hotel for furniture, fixtures and equipment reserve and
(b) an amount equal to four percent (4%) of gross room revenues from the Hotel
for management fees, both for the preceding twelve (12) month period.

﻿

Notwithstanding any provision contained in this Loan Agreement to the contrary,
for purposes of the Debt Service Coverage Ratio calculated as of March 31, 2021,
the term "Adjusted Net Operating Income"  shall be defined as follows:

﻿

"Adjusted Net Operating Income"  means the net operating income of Borrowers as
of the end of the fiscal quarter ending March 31, 2021, for the preceding nine
(9) month period, annualized, minus (a) an amount equal to four percent (4%) of
gross room revenues from Hotel for furniture, fixtures and equipment reserve and
(b) an amount equal to four percent (4%) of gross room revenues from the Hotel
for management fees, both for the preceding twelve (12) month period.

﻿

For the avoidance of doubt, Borrowers and Lender agree that their intention is
to deduct the referenced percentages for the furniture, fixtures and equipment
reserve and the management fee once from the Hotel gross revenues when
calculating “Adjusted Net Operating Income” in connection with determining the
Debt Service Coverage Ratio for the applicable measuring period.

﻿

SECTION 2.  Representations and Warranties of Borrowers.  Each Borrower
represents and warrants as follows:

﻿

(a)Such Borrower is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation.

﻿

(b)The execution, delivery and performance by such Borrower of this Amendment
and the Loan Agreement, as amended hereby, are within such Borrower's powers,
have been duly authorized by all necessary action and do not contravene such
Borrower's Organization Documents, or any law or any contractual restriction
binding on or affecting such Borrower, or result in, or require, the creation of
any lien, security interest or other charge or encumbrance upon or with respect
to any of its properties.

﻿

(c)No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by such Borrower of this Amendment and the Loan Agreement, as
amended hereby. 

﻿





 

GWB/aloft

Third Amendment to Loan Agreement 

DOCS/2469334.2 

--------------------------------------------------------------------------------

 

 

 

 

 

(d)This Amendment and the Loan Agreement, as amended hereby, constitute, legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their respective terms.

﻿

(e)There is no pending or threatened action or proceeding affecting such
Borrower before any arbitrator or Governmental Authority, which may materially
adversely affect the financial condition or operations of such Borrower.

﻿

(f)No Event of Default under the Loan Agreement has occurred and is continuing.

﻿

SECTION 3.Effectiveness.  This Amendment shall become effective when and only
when Bank shall have received counterparts of this Amendment duly executed by
Borrowers and Guarantor and a modification fee in the amount of $500 and Bank’s
legal counsel has received all legal fees incurred in connection with this Third
Amendment.

﻿

SECTION 4.Reference to and Effect on the Loan Agreement. 

﻿

(a)Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Loan Agreement to "this Agreement", "hereunder" "hereof",
"herein" or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

﻿

(b)Except as specifically amended above, the Loan Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

﻿

(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Bank under the Loan Agreement, nor constitute a waiver of any provision
of the Loan Agreement.

﻿

SECTION 5.Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.

﻿

SECTION 6.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws (without giving effect to the conflicts of laws
principles thereof) of the State of Nebraska.

﻿

SECTION 7.Costs and Expenses.  Borrowers agree to pay on demand all costs and
expenses in connection with the preparation, execution, delivery and
administration of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for Bank with respect thereto and
with respect to advising Bank as to its rights and responsibilities under this
Amendment.

﻿

-No further text on this page-





 

GWB/aloft

Third Amendment to Loan Agreement 

DOCS/2469334.2 

--------------------------------------------------------------------------------

 

 

 

 

 

[BORROWERS SIGNATURE PAGE TO THIRD AMENDMENT TO LOAN AGREEMENT]

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

﻿

BORROWERS:

﻿

CDOR KCI LOFT, LLC, a Delaware limited liability company

﻿

﻿

﻿

By:  __/s/ J. William Blackham________________

Name: Bill Blackham

Its:  President

﻿

﻿

﻿

TRS KCI LOFT, LLC, a Delaware limited liability company

﻿

﻿

By:  __/s/ J. William Blackham________________

Name: Bill Blackham

Its:  President

﻿

﻿

GUARANTOR CONSENT

﻿

﻿

The  undersigned hereby (i) acknowledges and consents to this Third Amendment to
Loan Agreement and (ii) confirms that the undersigned's Guaranty remains in full
force and effect and guarantees all obligations of Borrower under the Loan
Agreement as amended.

﻿

GUARANTOR:

CONDOR HOSPITALITY TRUST, INC., a Maryland corporation

﻿

﻿

﻿

By:___/s/ J. William Blackham_____________

Name: Bill Blackham

Its:  President

﻿





 

GWB/aloft

Third Amendment to Loan Agreement 

DOCS/2469334.2 

--------------------------------------------------------------------------------

 

 

 

 

 



[BANK SIGNATURE PAGE TO THIRD AMENDMENT TO LOAN AGREEMENT]

﻿

BANK:

GREAT WESTERN BANK, a South Dakota corporation

﻿

﻿

﻿

By:  /s/ Kraig Williams

Kraig Williams, SVP Commercial Real Estate

﻿

﻿

﻿

﻿



 

GWB/aloft

Third Amendment to Loan Agreement 

DOCS/2469334.2 

--------------------------------------------------------------------------------